         Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 1 of 38



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                       §
In re:                                                 §      Chapter 11
                                                       §
ALTA MESA RESOURCES, INC., et al.,                     §      Case No. 19-35133 (MI)
                                                       §
                 Debtors.1                             §      (Joint Administration Requested)
                                                       §

               DECLARATION OF JOHN C. REGAN IN SUPPORT OF
          KFM DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY RELIEF

                 I, John C. Regan, pursuant to section 1746 of title 28 of the United States Code,

hereby declare that the following is true to the best of my knowledge, information, and belief:

                 1.       I am the Chief Financial Officer (“CFO”) of Kingfisher Midstream, LLC

(“Kingfisher Parent”), Kingfisher STACK Oil Pipeline, LLC, Oklahoma Produced Water

Solutions, LLC, and Cimarron Express Pipeline, LLC (together with Kingfisher Parent,

collectively, the “KFM Debtors” or “Kingfisher”). I have served as the CFO of Kingfisher since

joining in January of 2019. Prior to becoming employed by an affiliate of the KFM Debtors, Alta

Mesa Services, LP, I served as Chief Financial Officer of Vine Oil and Gas LP and as Chief

Financial Officer of Quicksilver Resources Inc. I have over 25 years of public accounting,

corporate finance, and financial reporting experience with a particular focus on the energy sector

and oil and gas industry.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings
GP, LLC (0642); OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295);
Oklahoma Energy Acquisitions, LP (3762); SRII Opco GP, LLC (3729); SRII Opco, LP (5874); Kingfisher
Midstream, LLC (1357); Kingfisher STACK Oil Pipeline, LLC (8858); Oklahoma Produced Water Solutions, LLC
(0256); and Cimarron Express Pipeline, LLC (1545). The Debtors’ mailing address is 15021 Katy Freeway, 4th Floor,
Houston, Texas 77094.
        Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 2 of 38



                 2.       On September 11, 2019 (the “Initial Petition Date”), Alta Mesa Resources,

Inc. (“AMR”), Alta Mesa Holdings, LP (“AMH”), and certain of their subsidiaries (collectively,

the “Initial Debtors” and, together with the KFM Debtors, the “Debtors”) each filed voluntary

petitions for relief commencing cases under chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the Southern District of Texas (the “Court”). On the date hereof (the “KFM

Petition Date”), each KFM Debtor commenced with the Court a voluntary case under chapter 11

of the Bankruptcy Code. Concurrently with the filing of this Declaration, the KFM Debtors

requested joint administration of their chapter 11 cases with the chapter 11 cases of the Initial

Debtors pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure.2

                 3.       As the KFM Debtors’ CFO, my duties include, or have included, among

other things, (i) assisting in the review, presentation, and analysis of the KFM Debtors’ cash flow

and operating and financial budgets, (ii) assisting the KFM Debtors’ board of managers

(the “Board”) and management team in the development and refinement of a business plan,

(iii) assisting the KFM Debtors’ independent professionals in preparing for a bankruptcy filing,

and (iv) providing assistance in the analysis and development of projections for the KFM Debtors.

Accordingly, I am familiar and knowledgeable with the KFM Debtors’ day-to-day operations,

business and financial affairs, and books and records.

                 4.       I also serve a similar role for the Initial Debtors. On the Initial Petition

Date, I submitted the Declaration of John C. Regan in Support of the Chapter 11 Petitions and

First Day Pleadings [Docket No. 16] (the “Initial Declaration”), which provides additional




2
  On the KFM Petition Date, SRII OpCo, LP and SRII Opco GP, LLC each filed a voluntary petition under chapter
11 of the Bankruptcy Code and are also seeking to have their cases jointly administered with the Initial Debtors’
chapter 11 cases.
                                                       2
           Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 3 of 38



information regarding the Debtors’ business and capital structure and the circumstances leading to

the commencement of the Initial Debtors’ chapter 11 cases and is incorporated herein by reference.

                    5.       I submit this declaration (this “Declaration”) to assist the Court and other

parties in interest in understanding the circumstances and events that led to the commencement of

the KFM Debtors’ chapter 11 cases and in support of certain of the motions and applications that

the KFM Debtors filed with the Court, including the “first-day” pleadings filed concurrently

herewith (the “First Day Pleadings”). I am authorized to submit this Declaration on behalf of the

KFM Debtors.

                    6.       Except as otherwise indicated herein, the facts set forth in this Declaration

are based upon my personal knowledge, my review of relevant documents, information provided

to me by employees of the Debtors, my opinion based upon my experience, knowledge, and

information concerning the Debtors’ operations and financial condition, or from my discussions

with the KFM Debtors’ advisors – Weil, Gotshal & Manges LLP (“Weil”), Evercore Partners

(“Evercore”), Perella Weinberg Partners LP (“Perella”) and its affiliate Tudor Pickering Holt &

Co Advisors LP (together with Perella, “PWP”),3 Quinn Emanuel Urquhart & Sullivan, LLP, and

Opportune LLP (collectively, the “Advisors”).                    If called upon to testify, I would testify

competently to the facts set forth in this Declaration.

                    7.       This Declaration is organized into five sections. Section I provides an

overview of the KFM Debtors and the chapter 11 cases, including a description of the proposed

Sale Transaction (as defined below). Section II provides background information on the KFM

Debtors’ organizational structure and business. Section III describes the KFM Debtors’ capital

structure. Section IV describes the events leading to the commencement of the KFM Debtors’


3
    PWP also serves as an investment banker for the Initial Debtors.
                                                            3
        Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 4 of 38



chapter 11 cases and the KFM Debtors’ prepetition restructuring efforts. Section V summarizes

the relief requested in, and the legal and factual bases supporting, the First Day Pleadings.

                                               I. Overview

                 8.       Kingfisher is a midstream oil and gas services business located in the

Anadarko Basin in Oklahoma. As described in greater detail below, Kingfisher is a member of

the AMR family of companies, derives the majority of its revenue from the Initial Debtors, and

the Initial Debtors and the KFM Debtors utilize a shared management team.

                 9.       Shortly after the Initial Debtors commenced their chapter 11 cases, they

filed a motion seeking to, among other things, sell all or substantially all or any portion or

combination of their assets (the “AMH Assets”) and, subject to the consent of Kingfisher, the

assets of Kingfisher (the “KFM Assets”).4 On October 11, 2019, the Court entered the Order

Establishing Bidding Procedures Relating to the Sale of All or a Portion of the Debtors’ Assets

[Docket No. 317] which, among other things, established bidding procedures (as amended and

modified at [Docket Nos. 626, 657, and 666] the “AMH Bidding Procedures”) for the sale of the

AMH Assets.

                 10.      Prior to the KFM Petition Date, Kingfisher, through Marc Beilinson,

Kingfisher’s disinterested manager (“Disinterested Manager”), and Kingfisher’s independent

Advisors, worked extensively to evaluate strategic alternatives available to maximize the value of




4
 See Debtors’ Motion for Entry of an Order Approving (I)(A) Bidding Procedures for the Sale of Substantially All or
Any Portion of the Debtors’ Assets and Certain Non-Debtor Assets, (B) Procedures for the Debtors’ Assumption and
Assignment of Certain Executory and Unexpired Leases, (C) The Form and Manner of Notice of the Sale Hearing and
Assumption Procedures, (D) Procedures for Selection of One or More Staling Horse Bidders and the Provision of Bid
Protections to Such Stalking Horse Bidder(s), and (E) Dates For an Auction and Sale Hearing, and (II)(A) the Sale
of Substantially All or Any Portion of the Debtors’ Assets Free and Clear of All Claims, Liens, Liabilities, Rights,
Interests and Encumbrances, and (B) the Debtors’ Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases; and (III) Related Relief [Docket No. 126].
                                                         4
        Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 5 of 38



the KFM Assets.5 Through this analysis, the Disinterested Manager determined that a restructuring

for the KFM Debtors would be necessary and best implemented through a sale of the KFM Assets.

As such, Kingfisher, the Initial Debtors, and each of their respective advisors, conducted a broad

and robust Marketing Process (as defined below), culminating in the pursuit of a joint sale of all

or substantially all of the KFM Assets with the AMH Assets (the “Joint Sale”).

                 11.      After extensive, arm’s-length negotiations, on December 31, 2019,

Kingfisher selected an affiliate of an indirect equity owner of the Debtors, BCE-Mach III LLC, as

the stalking horse bidder (in such capacity, the “Stalking Horse Bidder”) for its assets. In

connection therewith, Kingfisher entered into that certain Purchase and Sale Agreement

(the “KFM Stalking Horse PSA”) to sell substantially all of the KFM Assets to the Stalking Horse

Bidder and, on the same day, the Initial Debtors entered into a separate Purchase and Sale

Agreement (the “AMH Stalking Horse PSA” and, together with the KFM Stalking Horse PSA,

the “Stalking Horse PSAs”) to sell substantially all of the AMH Assets to the Stalking Horse

Bidder. The Stalking Horse PSAs include cross-consummation conditions and, as a result, are

dependent on Kingfisher consummating the sale of the KFM Assets under the KFM Stalking Horse

PSA on substantially the same timeline as set forth in the AMH Bidding Procedures approved by

the Court for the Initial Debtors.6

                 12.      On January 9, 2020, BCE-Mach’s request for a break-up fee and expense

reimbursement pursuant to the AMH Stalking Horse PSA was denied by the Court. It is my


5
  See Position Statement of Kingfisher Midstream, LLC in Support of Joint Sale of Kingfisher’s and Alta Mesa
Holdings’ Assets and Response to Plaintiff’s Emergency Motion to Stay Adversary Proceeding, filed on
December 12, 2019 in the case Alta Mesa Holdings, LP v. Kingfisher Midstream, LLC, No. 19-03609 (MI) [Docket
No. 208].
6
 Additional information about the Marketing Process, Kingfisher’s decision to pursue a Joint Sale and sign the KFM
Stalking Horse PSA, and Kingfisher’s decision to commence these chapter 11 cases is set forth in the Declarations of
Marc A. Beilinson and Daniel Aronson in support of the Sale Motion (as defined below), filed contemporaneously
herewith.
                                                         5
        Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 6 of 38



understanding that failure to obtain an order granting the break-up fee and expense reimbursement

and designating BCE-Mach as the Stalking Horse Bidder is a termination event under the AMH

Stalking Horse PSA. The KFM Stalking Horse PSA provides that BCE-Mach may terminate the

KFM Stalking Horse PSA if the AMH Stalking Horse PSA has been terminated by its terms.

Despite having the right to terminate the Stalking Horse PSAs, BCE-Mach has agreed to proceed

with the Joint Sale provided that the Auction occurs by January 15, 2020 as required by the bidding

procedures (the “Auction”).

                 13.      Following execution of the KFM Stalking Horse PSA, the KFM Debtors

commenced these chapter 11 cases to swiftly implement a comprehensive restructuring through a

sale of substantially all of their assets pursuant to section 363 of the Bankruptcy Code, which the

KFM Debtors were required to do by January 12, 2020, pursuant to the KFM Stalking Horse PSA.

Contemporaneously with the filing of this Declaration, the KFM Debtors filed the Sale Motion7

seeking, among other things, ratification and approval of the AMH Bidding Procedures with

respect to the KFM Debtors and approval of certain modifications thereto (the “KFM Bidding

Procedures”) prior to the Auction currently scheduled under the AMH Bidding Procedures to be

held on January 15, 2020. The KFM Bidding Procedures were developed by Kingfisher’s

independent Advisors with the oversight and input of the Disinterested Manager, to maximize the




7
  See Emergency Motion of KFM Debtors Pursuant to 11 U.S.C. §§ 105, 363, 365, 503, and 507 and Fed. R. Bankr.
P. 2002, 6004, 6006, 9006, 9007, 9008, 9014, and 9019 for Orders (I)(A) Ratifying and Approving Bidding
Procedures, (B) Ratifying and Approving Stalking Horse Purchase Agreement, (C) Approving Bid Protections,
(D Approving Assumption and Assignment Procedures and Rights Objection Procedures, (E) Scheduling Auction and
Sale Hearing, and (F) Approving Form and Manner of Notice Thereof, (II) Authorizing (A) Sale of Substantially all
of Debtors’ Assets Free and Clear of All Claims, Encumbrances, and Liabilities, (B) Debtors’ Assumption and
Assignment of Certain Executory Contracts and Unexpired Leases, and (C) Assignment of Other Contracts; and
(III) Granting Related Relief, filed contemporaneously herewith (the “Sale Motion”).
                                                       6
           Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 7 of 38



value of the KFM Assets for the benefit of the KFM Debtors’ creditors through a sale to the bidder

that submits the highest or otherwise best offer (the “Sale Transaction”).8

                                          II. KFM Debtors’ Business

                     14.      Kingfisher was formed in 2015 as a partnership between affiliates of ARM

Energy Holdings LLC, High Mesa, Inc., and HPS Investments Partners, LLC (“HPS”) to provide

crude oil gathering and natural gas gathering and processing services in the Anadarko Basin. By

early 2018, Kingfisher had successfully contracted acreage dedications of approximately 300,000

gross acres in the STACK9 play in Oklahoma and had natural gas processing capacity of 350

mmcfd and more than 400 miles of natural gas and crude oil pipelines. In February 2018,

Kingfisher’s midstream business was combined with AMH’s upstream business when AMR10

acquired the assets of AMH and Kingfisher (the “Business Combination”).11 In November 2018,

the KFM Debtors purchased the Initial Debtors’ produced water and gathering disposal system,

which the KFM Debtors have since expanded.

                     15.      Today, Kingfisher continues to operate its midstream oil and gas services

business and has substantial gas processing, crude oil gathering and storage, and produced water

gathering and disposal assets that generate revenue for Kingfisher primarily through long-term,

fee-based contracts. Kingfisher Parent and Oklahoma Energy Acquisitions, LP (“Oklahoma


8
  With respect to Bayou City Energy Management LLC (“BCE”), an affiliate of BCE-Mach, I understand that (a) BCE
is an indirect equity owner of Kingfisher Midstream, LLC and certain of the Initial Debtors; (b) BCE is affiliated with
BCE-Stack Development LLC, which is a counterparty to a joint development agreement with Oklahoma Energy
Acquisitions, LP; (c) William W. McMullen is a member of Kingfisher Midstream, LLC’s Board of Managers; and
(d) Mark Stoner, a partner at BCE, previously served as the Initial Debtors’ Vice President (Finance).
William W. McMullen recused himself from all meetings, discussions, and decisions relating to the KFM Stalking
Horse PSA and the Break-Up Fee and Expense Reimbursement (as defined in the KFM Stalking Horse PSA).
9
  STACK is an acronym derived from the Sooner Trend oil field, Anadarko basin, and Canadian and Kingfisher
counties. It refers to a geographic area in the Anadarko basin area of Oklahoma.
10
     At the time of the transaction, AMR was known as Silver Run Acquisition Corporation II.
11
     Greater detail regarding the Business Combination is available in the Initial Declaration.
                                                             7
       Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 8 of 38



Energy”) – an Initial Debtor – are party to gathering agreements entered into in August 2015,

under which Oklahoma Energy dedicates and delivers to Kingfisher crude oil, natural gas, and

associated natural gas liquids for gathering and processing (collectively, each as amended from

time to time, the “Gathering Agreements”).

               16.     While approximately 80-90% of Kingfisher’s revenue is derived from

services performed under the Gathering Agreements, Kingfisher’s assets are strategically

positioned to provide similar services to other producers in the area. The balance of Kingfisher’s

revenue is mainly derived from the sale of natural gas liquids (NGLs) through certain marketing

services agreements and for services provided to customers for gathering and disposing of

produced water. As of the KFM Petition Date, the KFM Debtors service six upstream producers

other than the Initial Debtors.

               17.     As of the KFM Petition Date, Kingfisher’s infrastructure and gathering

system consists of approximately 350 miles of low-pressure gas gathering lines, 100 miles of high-

pressure 4”-16” rich gas transportation pipelines, 110 miles of crude gathering lines, and 225 miles

of water pipelines. The following chart depicts Kingfisher’s gas, crude oil, and water systems:




                                                 8
           Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 9 of 38



                   18.      In addition to the mapped assets, Kingfisher operates two cryogenic natural

gas processing plants with a combined 260 million cubic feet per day (i.e., MMcfd)12 of gas

processing capacity, 90 MMcfd in offtake processing capacity, field compression facilities, 50,000

barrels of crude storage, and marketing capabilities.

                   19.      Since the Business Combination, Kingfisher has not employed any

individuals. Rather, Initial Debtor Alta Mesa Services, LP (“AMS”) provides employees and

shared administrative services to Kingfisher pursuant to that certain Management Services

Agreement between AMH and Kingfisher Parent (the “MSA”). Under the MSA, Kingfisher

Parent pays a monthly management fee of $10,000 and reimburses for costs incurred in providing

the services, including a proportionate share of employee wages and benefits, which is currently

approximately $1.3 million per month. Specifically, under the MSA, certain AMH and AMS

personnel allocate their time and efforts to Kingfisher Parent and Kingfisher Parent thereafter

reimburses AMH for the proportionate share of that personnel’s compensation and benefits.

                   20.      In the ordinary course of business, excluding under the Gathering

Agreements, the KFM Debtors engage in various routine transactions (the “Intercompany

Transactions”) with the Initial Debtors that result in intercompany receivables and payables. As

described more fully below, the KFM Debtors typically engage in Intercompany Transactions to,

among other things, receive the benefit of enterprise-wide management and support services and

facilitate operations on a daily basis.              The Intercompany Transactions include general

administrative costs, including allocated office rent and supplies, insurance coverage on behalf of

the KFM Debtors, costs related to services provided by third parties for the benefit of the KFM

Debtors that are jointly billed or billed to the Initial Debtors and a portion of which is allocated to


12
     “MMcfd” means millions of cubic feet per day.
                                                       9
      Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 10 of 38



the KFM Debtors, and products or services purchased for the Debtors’ collective benefit, which

are allocated accordingly. Amounts arising under the Gathering Agreements and amounts arising

under the Intercompany Transactions may be settled on a gross basis or netted together as a single

settlement.

               21.    The KFM Debtors’ real property interests include land associated with its

cryogenic natural gas processing plants, the KFM Debtors’ gathering systems, disposal wells, and

all buildings and other structures, facilities, improvements or fixtures located thereon. The KFM

Debtors and the Initial Debtors also share office space and reimburse each other for rent (as

applicable), including an office lease in Oklahoma City, Oklahoma for which the Initial Debtors

(as applicable) reimburse the KFM Debtors for its shared portion of the rent and an office lease in

Houston, Texas, for which the KFM Debtors reimburse the Initial Debtors.

                           III. Corporate and Capital Structure

A.     Corporate Structure

               22.    Kingfisher consists of four limited liability companies formed under

Delaware law. Kingfisher Parent is the company that owns, either directly or indirectly, 100% of

the membership interests in each of its subsidiaries. A copy of the Debtors’ organizational chart

is annexed hereto as Exhibit A. Below is a simplified chart illustrating the KFM Debtors’

organizational structure as of the KFM Petition Date:




                                                10
       Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 11 of 38




                 23.     Each of the KFM Debtors, its owner, and its primary business purpose is

summarized in the following chart:

            Debtor                            Owner(s)                            Business Purpose
 Kingfisher Parent                    SRII Opco, LP (“SRII                 Conducts midstream business
                                      OpCo”)                               and borrower under Credit
                                                                           Agreement
 Kingfisher STACK Oil                 Kingfisher Parent                    Owner of 100% interest in
 Pipeline, LLC (“KSOP”)                                                    Cimarron Express Pipeline,
                                                                           LLC (“Cimarron”)
 Oklahoma Produced Water              Kingfisher Parent                    Owns Kingfisher’s produced
 Solutions, LLC                                                            water gathering pipelines,
                                                                           disposal wells and related
                                                                           facilities
 Cimarron                             KSOP                                 Formed on May 8, 2018 as
                                                                           part of a joint venture in
                                                                           crude oil pipeline with non-
                                                                           Debtor third-party Ergon
                                                                           Oklahoma Pipeline, LLC
                                                                           (“Ergon”); development has
                                                                           since been abandoned13


13
   The joint venture was terminated pursuant to a membership interest redemption agreement entered into between
KSOP, Cimarron, and Ergon on November 14, 2019. As a result, KSOP now owns 100% of the equity interests in
Cimarron.
                                                      11
        Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 12 of 38



B.       Directors and Officers

                   24.       Kingfisher is controlled by the Board of Kingfisher Parent. The Board

consists of nine members, eight of which also serve as members of the boards of directors of AMR

and AMH:14

        Name                                           Position (Affiliation)
        Pierre F. Lapeyre, Jr.                         Director (Riverstone; AMR; AMH)
        David M. Leuschen                              Director (Riverstone; AMR; AMH)
        Donald R. Dimitrievich                         Director (HPS; AMR; AMH)
        William W. McCullen                            Director (BCE; AMR; AMH)
        Sylvia Kerrigan                                Director (Independent; AMR; AMH)
        Donald R. Sinclair                             Director (Independent; AMR; AMH)
        Jeffrey H. Tepper                              Director (Independent; AMR; AMH)
        Diana J. Walters                               Director (Independent; AMR; AMH)
        Marc Beilinson                                 Director (Disinterested)

                   25.       Pursuant to resolutions adopted by the Board in September 2019, the Board

delegated to Marc Beilinson, as the Disinterested Manager, the power to exercise, in his sole

discretion, all of the powers and authority of the Board, to the fullest extent permitted by applicable

law, over the AMH Litigation (as defined below), any related party transaction,15 and any other

matter in which the Disinterested Manager has been advised by counsel that a conflict exists or

may exist between Kingfisher and AMH.16

                   26.       Kingfisher Parent’s management team consists of the following individuals:

        Name                                          Position
        Mark P. Castiglione                           Chief Executive Officer

14
 Kingfisher and AMH have identical boards of managers other than Marc Beilinson for Kingfisher Parent and Patrick
Bartels for AMH, each of which serves as a disinterested manager for their respective board.
15
   A “related party transaction” includes a transaction or arrangement (or any series of similar transactions or
arrangements) in which Kingfisher Parent and/or any of its subsidiaries was, is, or will be a participant, and in which
any Initial Debtor or any of its direct or indirect subsidiaries (other than direct or indirect subsidiaries of the Kingfisher
Parent) had, has, or will have a material interest, whether direct or indirect. For the avoidance of doubt, any joint
marketing of assets of the Kingfisher Parent and any Initial Debtor and the transactions contemplated by the KFM
Stalking Horse PSA are deemed to be related party transactions.
16
  The Disinterested Manager was appointed as an independent manager to Kingfisher Parent’s Board through a
written consent of the sole member of Kingfisher Parent on August 29, 2019.
                                                             12
      Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 13 of 38



      Name                                  Position
      John C. Regan                         Chief Financial Officer
      John H. Campbell, Jr.                 President and Chief Operating Officer
      Randy L. Limbacher                    Vice President of Strategy
      Kimberly O. Warnica                   Vice President, General Counsel, Chief
                                            Compliance Officer, and Secretary

               27.     As described in greater detail in the Initial Declaration, the Debtors’

management team experienced substantial turnover beginning in November of 2018. In the wake

of the prior management team’s turnover in December 2018, AMS entered into a consulting

agreement (as amended or amended and restated from time to time, the “Meridian Agreement”)

with Meridian Energy LLC (“Meridian”), Mr. Limbacher, Mr. Campbell, and Mr. Castiglione

(collectively, the “Meridian Team”). The Meridian Team is employed by Meridian and was

engaged by the Debtors to be core members of the new leadership team installed in January of

2019. Each of the listed Meridian Team members serve as an officer of Kingfisher Parent. AMS

pays a monthly fee to Meridian, which is then used to (i) compensate Meridian and (ii) provide the

Meridian Team with salaries and benefits. AMS also reimburses Meridian for all documented and

reasonable out-of-pocket business expenses incurred in connection with the services provided

under the Meridian Agreement. As noted above, the KFM Debtors pay and reimburse AMS for

such services and expenses rendered on behalf of the KFM Debtors in accordance with the terms

of the MSA.

C.     Capital Structure

               28.     The following description of the KFM Debtors’ capital structure is qualified

in its entirety by reference to the documents setting forth the specific terms of such obligations and

their respective related agreements.




                                                 13
      Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 14 of 38



               (i)       Equity Ownership

               29.    Kingfisher Parent is a wholly owned subsidiary of SRII Opco, which is a

limited partnership managed by its general partner SRII Opco GP, LLC (“SRII Opco GP”). AMR

owns 100% of the equity interests in SRII Opco GP and 47.75% of the limited partnership units

of SRII Opco. The remaining 52.25% of SRII Opco’s limited partnership units are owned by

contributors High Mesa Holdings, LP; KFM Holdco, LLC; and Riverstone VI Alta Mesa Holdings,

L.P. and their affiliates and related parties (the “Contributors”).      Additional information

regarding the equity ownership of AMR and SRII Opco is set forth in the Initial Declaration.

               (ii)      Prepetition Indebtedness

               30.    As of the KFM Petition Date, the KFM Debtors have funded debt

obligations in the amount of approximately $224 million under a prepetition credit facility.

Specifically, the KFM Debtors are party to that certain Amended and Restated Credit Agreement,

dated as of May 30, 2018 (as amended, modified, or otherwise supplemented from time to time,

the “Credit Agreement”), by and among Kingfisher Parent, as borrower, Wells Fargo Bank, N.A.,

(“Wells Fargo”) as administrative agent for and on behalf of the lenders party thereto from time

to time (in such capacity, the “Administrative Agent”), and the lenders party thereto from time

to time (the “Lenders,” and the claims thereunder, the “Credit Agreement Claims”). The

scheduled maturity date of the Credit Agreement is May 30, 2023.

               31.    Pursuant to the Credit Agreement, the Lenders agreed to provide the KFM

Debtors with up to $300 million in loans, subject to certain limitations on Kingfisher Parent’s

ability to access the facility, including total leverage ratio, senior secured leverage ratio, and

interest coverage ratio covenants.




                                               14
          Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 15 of 38



                    32.      Pursuant to the Credit Agreement and related documents, the Credit

Agreement Claims are guaranteed by each of the KFM Debtors and are secured by senior liens on

substantially all of Kingfisher’s and its subsidiaries’ real property and associated assets, as well as

Kingfisher Parent’s equity interests in the subsidiary guarantors. Additionally, SRII Opco has also

pledged its membership interests in Kingfisher Parent as security for the Credit Agreement Claims.

                   (iii)        Trade Payables and Ordinary Course Obligations

                    33.      In addition to the KFM Debtors’ funded debt obligations under the Credit

Agreement, as of the KFM Petition Date, the KFM Debtors owe an estimated $9.0 million17 in

outstanding unsecured obligations to certain third-party suppliers, vendors and other ordinary

course unsecured creditors, including upstream producers, transportation providers and surface

land-owners.

D.         Legal Proceedings

                    34.      On September 12, 2019, AMH and Oklahoma Energy commenced an

adversary proceeding in their chapter 11 cases, captioned Adv. Proc. No. 19-03609-MI

(the “AMH Litigation”), against Kingfisher Parent and KFM Debtor Oklahoma Produced Water

Solutions, LLC seeking, among other things, a declaratory judgment that the Gathering

Agreements between Kingfisher, on the one hand, and AMH and Oklahoma Energy on the other

hand, do not contain covenants that run with the land under Oklahoma law. On December 20,

2019, the Court issued an opinion finding that certain covenants contained in the Gathering

Agreements formed real property covenants and that, accordingly, AMH and Oklahoma Energy

could not reject such covenants under the Bankruptcy Code. As of the KFM Petition Date, the

AMH Litigation has been stayed until a time and date to be determined at a status conference


17
     $2.1 million of the $9.0 million is attributable to AMH under the MSA.
                                                          15
       Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 16 of 38



scheduled for January 13, 2020, with respect to the only two remaining counts – alleged breaches

of fiduciary duties – pursuant to the Court’s Order Granting Plaintiff's Emergency Motion to Stay

Adversary Proceeding, Adv. Proc. No. 19-03609 (MI) [Docket No. 241].

                 35.     In addition, Kingfisher Parent is a defendant in pending cases commenced

by Mustang Gas Products, LLC (“Mustang”)18 and Chisholm Oil & Gas Operating LLC

(“Chisholm”).19 In the Mustang litigation, Mustang alleges that certain of the Debtors and other

parties colluded to wrongfully divert to the KFM Debtors gas production dedicated to Mustang

and seeks unspecified damages. In the Chisholm litigation, Chisholm alleges that Kingfisher

Parent breached a certain gas gathering agreement and seeks damages for improper payments and

charges.20 While the KFM Debtors continue to work to resolve each of the foregoing disputes, the

KFM Debtors reserve all rights and will address the allegations made at the appropriate time.

           IV. Key Events Leading to Commencement of the Chapter 11 Cases

A.      AMR Bankruptcy Filing

                 36.     The KFM Debtors’ business has suffered as a direct result of the recent

challenges faced by the Initial Debtors, which are set forth more fully in the Initial Declaration.

While Kingfisher’s midstream business is less susceptible to commodity prices than AMH’s

upstream business, the decline in commodity prices since late 2018, in addition to poor well

performance, has tempered AMH’s ability to conduct the development necessary to meet its



18
  See. Mustang Gas Products LLC v. Oklahoma Energy Acquisitions, LP, Alta Mesa Resources, LP; Alta Mesa
Resources, Inc., Alta Mesa Holdings, LP; High Mesa Inc., f/k/a Alta Mesa Investment Holdings, Inc.; Alta Mesa
Services, LP; ARM Midstream, LLC; HPS Investment Partners f/k/a Highbridge Principal Strategies, LLC, BCE-
Mesa Holdings, LLC and Kingfisher Midstream, LLC, Case No. CJ-17-22 in the District Court of Kingfisher County,
Oklahoma.
19
  See Chisholm Oil & Gas Operating, LLC v. Kingfisher Midstream, LLC, Case No. CJ-2019-2166 in the District
Court of Tulsa County, Oklahoma.
20
 Chisholm and Kingfisher Parent are parties to an Amended and Restated Gas Gathering Purchase Agreement dated
April 10, 2017 but effective as of May 1, 2017.
                                                      16
      Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 17 of 38



anticipated growth targets and, as a result, Kingfisher’s projected revenue and cash flow has been

significantly reduced. Because the KFM Debtors’ revenue is heavily correlated to the Initial

Debtors’ production levels, the severe operational challenges faced by the Initial Debtors has made

the KFM Debtors’ restructuring necessary. Specifically, the Initial Debtors’ poorer than expected

well performance and inability to sustain adequate drilling levels has severely impacted the KFM

Debtors’ financial performance. The combination of AMH’s prolonged performance challenges,

AMH’s suspended capital program, and the resulting decrease in production estimates (and thus,

Kingfisher’s projected cash flows) have resulted in Kingfisher’s capital structure becoming

unsustainable in light of the KFM Debtors’ obligations under the Credit Agreement.

               37.    Additionally, the Lenders have asserted violations under the terms of the

Credit Agreement, and the KFM Debtors have not had access to funds thereunder to cover

operating and professional service costs since September 2019.

B.     Prepetition Restructuring & Marketing Efforts

               38.    On October 11, 2019, at the Disinterested Manager’s direction, the KFM

Debtors retained Evercore to serve as their investment banker and market their assets. Evercore,

PWP, and the KFM Debtors, with the assistance of the Initial Debtors and their advisors, spent

several months conducting a robust sale and marketing process (the “Marketing Process”) for

both a Joint Sale or a sale of Kingfisher’s assets. As part of the Marketing Process, I understand

that PWP and Evercore contacted over 240 potential buyers and prepared numerous materials and

analyses to assist and encourage potential bidders to consummate a purchase.

               39.    Prior to the KFM Petition Date, the KFM Debtors, through the Disinterested

Manager and Kingfisher’s independent Advisors, including Evercore, evaluated strategic

alternatives available to Kingfisher in light of the Initial Debtors’ financial condition and the


                                                17
          Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 18 of 38



correlating impact on Kingfisher. The KFM Debtors considered and evaluated multiple scenarios,

including renegotiating the Gathering Agreements and operating Kingfisher as a standalone

business. The Disinterested Manager determined that there was no viable out-of-court scenario in

which the KFM Debtors could service their debt obligations under the Credit Agreement and that

pursuing a sale of the KFM Assets provided the best opportunity to maximize the value of such

assets.

                40.   Over the course of the Marketing Process, potential buyers of the KFM

Assets requested a “free and clear” sale order and bids would not provide enough value to satisfy

Kingfisher’s debt obligations in full. Accordingly, the Disinterested Manager determined that any

value-maximizing sale transaction would have to be implemented through chapter 11.

                41.   In late November 2019, Kingfisher engaged Weil as co-counsel, to work

alongside the Disinterested Manager, Kingfisher’s existing Advisors, and the management team,

as well as AMH and its counsel and professionals to, among other things, constructively work

toward a value maximizing sale of the KFM Assets. These efforts and the Marketing Process

culminated in the KFM Debtors’ entry into the KFM Stalking Horse PSA on December 31, 2019

with a purchase price of $85.25 million, well below funded debt obligations of $224 million. The

selection of the Stalking Horse Bidder and the KFM Debtors’ entry into the KFM Stalking Horse

PSA was the product of arm’s-length, good faith negotiations in a competitive bidding process

overseen by the KFM Debtors’ Disinterested Manager.

                42.   Kingfisher and its Advisors communicated and coordinated with the

Administrative Agent and the Lenders regarding the foregoing process and the bids received. It is

my understanding that a sufficient voting percentage of the Lenders supported the KFM Debtors’

entry into the KFM Stalking Horse PSA, including with respect to the allocation of sale proceeds


                                               18
      Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 19 of 38



between the KFM Debtors and the Initial Debtors, and the KFM Debtors’ commencement of

chapter 11 cases to consummate the sale pursuant to section 363 of the Bankruptcy Code.

               43.     The KFM Debtors commenced these chapter 11 cases on the KFM Petition

Date, as required by the terms of the KFM Stalking Horse PSA, to implement their sale process

described above and to allow the KFM Debtors to consummate their duties and pursue a value-

maximizing Sale Transaction. Additionally, absent a speedy consummation of a Sale Transaction,

the KFM Debtors will be at risk of running out of liquidity given the burden of administrative costs

of the bankruptcy proceedings.

                                   V. First Day Pleadings

               44.     The First Day Pleadings seek relief to allow the KFM Debtors to meet

necessary obligations and fulfill their duties as debtors in possession. I am familiar with the

contents of each First Day Pleading and believe that the relief sought in each First Day Pleading

is necessary to enable the KFM Debtors to operate in chapter 11 with minimal disruption or loss

of productivity and value and best serves the KFM Debtors’ estates and creditors’ interests. The

facts set forth in each First Day Motion are incorporated herein by reference. Capitalized terms

used but not otherwise defined in this section of this Declaration shall have the meanings ascribed

to them in the relevant First Day Pleading. Below is an overview of each of the First Day

Pleadings.

A.     Joint Administration Motion

               45.     Pursuant to the Emergency Motion of KFM Debtors Pursuant to Fed. R.

Bankr. P. 1015(b) and Local Rule 1015-1 for Order Directing Joint Administration of Chapter 11

Cases filed concurrently herewith, the KFM Debtors request entry of an order directing joint

administration of the recently filed chapter 11 cases of the KFM Debtors with the jointly


                                                19
       Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 20 of 38



administered chapter 11 cases of the Initial Debtors for procedural purposes only. I believe that

joint administration of these cases would save the KFM Debtors and their estates substantial time

and expense because it would remove the need to prepare, replicate, file, and serve duplicative

notices, applications, motions, and orders. Further, I believe that joint administration would

relieve the Court of entering duplicative orders and maintaining duplicative files and dockets. The

United States Trustee for the Southern District of Texas (the “U.S. Trustee”) and other parties in

interest will similarly benefit from joint administration of these chapter 11 cases, sparing them the

time and effort of reviewing duplicative dockets, pleadings, and papers.

                46.     I believe that joint administration would not adversely affect any creditors’

rights because the KFM Debtors’ motion requests only the administrative consolidation of these

cases for procedural purposes. It does not seek substantive consolidation of the Debtors’ estates.

Accordingly, I believe that joint administration of these chapter 11 cases is in the best interests of

the KFM Debtors, their estates, and all other parties in interest and should be granted in all respects.

B.      Creditor List Motion

                47.     Pursuant to the Emergency Motion of KFM Debtors Pursuant to 11 U.S.C.

§ 107(c)(1)(a) and Fed. R. Bankr. P. 1007(a)(1) and (d) and for an Order (I) Authorizing Debtors

to File a Consolidated Creditor Matrix and a Consolidated List of 30 Largest Unsecured Creditors

and (II) Granting Related Relief filed concurrently herewith, the KFM Debtors request (i) authority

to file a consolidated creditor matrix (the “Consolidated Creditor Matrix”) and a consolidated

list of the KFM Debtors’ 30 largest unsecured creditors (the “Consolidated Top 30 Creditors

List”) and (ii) related relief.

                48.     I am advised that Bankruptcy Rule 1007(a)(1) requires a debtor to file “a

list containing the name and address of each entity included or to be included on Schedules D, E/F,


                                                  20
       Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 21 of 38



G, and H . . . .” I understand that, although a list of creditors is usually filed on a debtor-by-debtor

basis, in a complex chapter 11 bankruptcy case involving more than one debtor, the debtors may

file a Consolidated Creditor Matrix because the preparation of separate lists of creditors for each

KFM Debtor would be unduly expensive, time consuming, and administratively burdensome, the

KFM Debtors request authority to file a single Consolidated Creditor Matrix for all KFM Debtors.

               49.     Further, I am advised that, pursuant to Bankruptcy Rule 1007(d), a debtor

generally must file “a list containing the name, address and claim of the creditors that hold the 20

largest unsecured claims, excluding insiders . . . .” Because a large number of creditors may be

shared among the KFM Debtors, the KFM Debtors request authority to file a single, consolidated

list of the top 30 unsecured creditors for all KFM Debtors collectively. The Consolidated Top 30

Creditors List would help alleviate undue administrative burdens, costs, and the possibility of

duplicative service.

C.     Cash Management Motion

               50.     Pursuant to the Emergency Motion of Debtors Pursuant to 11 U.S.C.

§§ 105(A), 345(B), 363(B), 363(C), 364(A), and 503(B) and Fed. R. Bankr. P. 6003 and 6004 for

Interim and Final Orders (I) Authorizing Debtors to (A) Continue Existing Cash Management

System, (B) Honor Certain Related Obligations, (C) Continue Intercompany Transactions, and

(D) Maintain Existing Bank Accounts And Business Forms and (II) Granting Related Relief filed

contemporaneously herewith (the “Cash Management Motion”), the KFM Debtors request

(i) authority to (a) continue operating their cash management system (the “Cash Management

System”), as described in the Cash Management Motion, including through the continued

maintenance of existing bank accounts (the “Bank Accounts”) at the existing bank (the “Bank”)

consistent with the KFM Debtors’ prepetition practices, (b) honor certain prepetition obligations


                                                  21
       Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 22 of 38



related to the Cash Management System, (c) continue to conduct Intercompany Transactions,

and (d) maintain existing Business Forms and (ii) related relief.

                 51.      I understand that the KFM Debtors support their business operations by

using the Cash Management System to collect, concentrate, and disburse funds generated by their

midstream business, including funds received from various gas gathering, crude oil gathering, and

produced water gathering and disposal agreements (the “Gathering Agreements”). The Cash

Management System, which includes Initial Debtor bank accounts,21 enables the KFM Debtors to

efficiently (i) fund their operations and pay their financial obligations, (ii) monitor and forecast

their cash needs, (iii) track the collection and disbursement of funds, and (iv) maintain control over

the administration of their Bank Accounts. As described in more detail below, the KFM Debtors

also receive payment from, and remit payment to, the Initial Debtors on account of certain

Intercompany Transactions.

                 52.      The Cash Management System is comprised of five Bank Accounts which

are maintained by Wells Fargo. Wells Fargo is designated as an authorized depository by the U.S.

Trustee pursuant to the U.S. Trustee’s Operating Guidelines for Chapter 11 Cases.

                 53.      Although many aspects of the Cash Management System are automated, the

Initial Debtors’ employees monitor the system and manage the proper collection, processing, and

disbursement of funds, including in connection with Intercompany Transactions, check processing

and issuance, and ACH transactions. Any disruption to the Cash Management System would

significantly interfere with the KFM Debtors’ business.




21
   See Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Continue
to Operate Their Cash Management System, (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain
Existing Business Forms, and (D) Perform Intercompany Transactions, and (II) Granting Related Relief [Docket No.
13] for more information regarding the Cash Management System with respect to the Initial Debtors.
                                                       22
      Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 23 of 38



               54.    It is my understanding that the KFM Debtors’ collections for services are

generally deposited between the 20th and 25th of every month into the concentration account

(Account No. XXXXXX8683) (the “Concentration Account”), which is maintained by Wells

Fargo in the name of Kingfisher Midstream, LLC and functions as a centralized repository of cash

in the Cash Management System. All payments made from the Cash Management System,

including operating expenses and payments to trade vendors, suppliers, and other holders of

accounts payable, are made through the same Concentration Account.

               55.    Each night, cash balances in the Concentration Account are swept and

deposited into an account held by Wells Fargo under its Stagecoach Sweep Preferred Option

Account program under which swept funds earn interest overnight. Early each business day, Wells

Fargo returns the cash, plus interest earned, to the Concentration Account. As of January 12, 2020,

the balance in the Concentration Account was approximately $4.0 million.

               56.    The KFM Debtors also hold two active accounts (Account No.

XXXXXX4095, and Account No. XXXXXX2347 (the “Utility Account”)) and two inactive

accounts (Account Nos. XXXXX4103 and XXXXX1735), which are maintained by Wells Fargo,

in the name of Cimarron Express Pipeline, LLC (the “Cimarron Accounts”). Given that

Cimarron Express Pipeline, LLC has no ongoing operations or cash flow, the KFM Debtors plan

to close all three Cimarron Accounts on or before January 31, 2020.

               57.    I understand that, in the ordinary course of business, the KFM Debtors

engage in various routine transactions (the “Intercompany Transactions”) with the Initial

Debtors that result in intercompany receivables and payables (the “Intercompany Claims”). To

avoid multiple transactions, an invoice is sometimes created for one payment, netting multiple

transactions. The Debtors typically engage in Intercompany Transactions to, among other things,


                                                23
       Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 24 of 38



provide enterprise-wide management and support services and facilitate operations on a daily

basis. Specifically, the Intercompany Transactions include the following:

                      a. the KFM Debtors remit payment to Initial Debtor AMS for the KFM
                         Debtors’ allocable share (generally around 25%-30%) of AMS’s costs for
                         its employees, including wages, payroll taxes, office, rent, supplies,
                         executive management, and other related services;

                      b. the Initial Debtors remit payment to the KFM Debtors for amounts owed
                         under the Operating Agreements;

                      c. the Initial Debtors bind and fund insurance coverage on behalf of
                         themselves and the KFM Debtors;

                      d. the Initial Debtors pay certain costs related to services provided by third
                         parties for the benefit of the KFM Debtors that are jointly billed or billed to
                         the Initial Debtors and a portion of which is ascribed by the vendor or
                         allocated to the KFM Debtors; and

                      e. the Debtors pay certain costs (including IT costs) or receive refunds related
                         to the products or services purchased for their collective benefit, which are
                         allocated accordingly.

                58.      It is my understanding that the Debtors historically have reflected

Intercompany Claims as receivables and payables in the respective Initial Debtor’s and KFM

Debtor’s accounting system. Intercompany Transactions related to the flow of funds between and

among the Initial Debtors and the KFM Debtors are typically settled monthly in arrears in cash.

In connection with the operation of the Cash Management System, as funds are disbursed

throughout the Cash Management System and as business is transacted between the Initial Debtors

and the KFM Debtors, at any given time there may be intercompany balances owing by one Debtor

to another Debtor. The Intercompany Transactions are, and expected to continue to be, identifiable

and segregable.22



22
  Historically, the KFM Debtors have made transfers to AMR to pay certain AMR operating expenses. The KFM
Debtors will not be making such transfers or payments postpetition.
                                                   24
      Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 25 of 38



               59.    In addition, it is my understanding that, in the ordinary course of business,

the KFM Debtors incur and pay, honor, or allow to be deducted from the appropriate Bank

Accounts, certain service charges and other related fees, costs, and expenses charged by the Banks

(collectively, the “Bank Fees”). The KFM Debtors have historically incurred Bank Fees between

approximately $1,000 and $1,500 per month, which are withdrawn from the respective Bank

Accounts. As of the KFM Petition Date, the KFM Debtors estimate that they owe approximately

$2,250 in unpaid Bank Fees. I also understand that in the ordinary course of business, the KFM

Debtors use a variety of correspondence and business forms, including checks (collectively, the

“Business Forms”). I believe that the KFM Debtors’ requested relief to continue using their

Business Forms substantially in the forms used immediately prior to the KFM Petition Date is

critical to minimizing the expense to the KFM Debtors’ estates associated with developing and/or

purchasing entirely new forms, the delay in conducting business prior to obtaining such forms, and

the resulting confusion caused for key constituencies of the KFM Debtors.

               60.    Given the scale of the KFM Debtors’ business operations, I believe any

disruption to the Cash Management System would significantly interfere with the KFM Debtors’

business and may impede the sale process. Accordingly, on behalf of the KFM Debtors, I

respectfully submit the relief requested in the Cash Management Motion is in the best interest of

the KFM Debtors’ estates and all parties in interest and should be granted.

D.     Insurance and Financial Assurances Motion

               61.    Pursuant to the Emergency Motion of KFM Debtors Pursuant to 11 U.S.C.

§§ 105(a) and 363(b) and Fed. R. Bankr. P. 6003 and 6004 for Order Authorizing KFM Debtors

to Continue Insurance Policies and Financial Assurances and Pay all Obligations with Respect

Thereto and (II) Granting Related Relief (the “Insurance and Financial Assurances Motion”)


                                                25
      Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 26 of 38



the KFM Debtors request authority to (a) continue all Insurance Policies and the Surety Bond and

Certificate of Deposit in accordance with their terms and to perform with respect thereto in the

ordinary course of business, (b) pay any prepetition obligations arising under the Insurance

Policies, the Surety Bond, and the Certificate of Deposit and (c) grant related relief.

               62.     As set forth in the Initial Debtors’ Insurance Motion, it is my understanding

that the KFM Debtors are beneficiaries under the Initial Debtors’ Insurance Policies, which are all

issued in the name of AMR. Accordingly, the KFM Debtors reimburse AMR for their allocable

share of Insurance Obligations on account of their status as beneficiaries under the Initial Debtors’

Insurance Policies. Approximately 25% of such Insurance Obligations are attributable to the KFM

Debtors, which the KFM Debtors pay through an intercompany balance reconciliation process at

the beginning of each policy period. These policies provide coverage for, among other things, the

Debtors’ property, general liability, environmental liability, commercial crime, directors’ and

officers’ liability, property, pollution, and auto coverage (the “Insurance Policies”). Additionally,

the KFM Debtors participate in one pollution coverage Insurance Policy that was issued in the

name of KFM.

               63.     The KFM Debtors also provide a surety bond related to plugging and

abandonment obligations (the “Surety Bond”). Unlike an insurance policy, if a surety incurs a

loss on a surety bond, it is entitled to recover the full amount of that loss form principal. The

Debtors are party to an indemnity agreement that sets forth the surety’s rights to recover from the

Debtors (collectively, the “Surety Indemnity Agreement”).             Under the Surety Indemnity

Agreement, the KFM Debtors agree to indemnify the surety from any loss, cost, or expense that

the surety may incur on account of the issuance of any Surety Bond on behalf of the KFM Debtors

(the “Indemnity Obligations”). Additionally, the Surety Indemnity Agreement may require the


                                                 26
       Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 27 of 38



KFM Debtors to cash collateralize the Indemnity Obligations. The KFM Debtors also maintain a

certificate of deposit posted as financial insurance for gross production taxes (the “Certificate of

Deposit,” and, together with the Surety Bond, the “Financial Assurances”).                   It is my

understanding that failure to provide, maintain, or timely replace the Financial Assurances could

prevent the KFM Debtors from undertaking essential functions related to their operations.

               64.     It is my understanding that, in the 12 months preceding the KFM Petition

Date, the aggregate payment for the Financial Assurances totaled approximately $860,000. As of

the KFM Petition Date, the payment amount of the Surety Bond is approximately $3 million and

the incremental amount of the Certificate of Deposit is $832,586.

               65.     The Liability and Property Insurance Programs help the KFM Debtors

manage the various risks associated with their businesses, and I understand that some of the

Insurance Policies are also required by certain regulations, laws, and contracts that govern the

KFM Debtors commercial activities. In this regard, I believe the Insurance Programs and the

Financial Assurances are essential to the Debtors’ operations, as the Debtors would be exposed to

significant liability if the Insurance Programs and the Financial Assurances were allowed to lapse

or terminate, which exposure could detrimentally impact the KFM Debtors’ sale process. It is

similarly critical that the Debtors have the authority to supplement, amend, extend, renew, or

replace their Insurance Programs, Surety Bond Program, or Certificate of Deposit. Based on the

foregoing, I believe that the relief requested in the Insurance and Financial Assurances Motion is

in the best interests of the Debtors, their estates, and all parties in interest and should be approved.

E.     Trade Creditors Motion

               66.     Pursuant to the Emergency Motion of KFM Debtors Pursuant to 11 U.S.C.

§§ 105, 363(b) and 503(b)(9), and Fed. R. Bankr. P. 6003 and 6004 for Interim and Final Orders


                                                  27
       Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 28 of 38



(I) Authorizing Payment of Certain Prepetition Trade Claims in Ordinary Course of Business and

(II) Granting Related Relief, filed concurrently herewith (the “Trade Creditors Motion”), the

KFM Debtors request (i) authority to pay creditors (the “Trade Creditors”), in the ordinary course

of business, undisputed prepetition claims for goods and services related to the KFM Debtors’

ongoing business operations and other ordinary course claims (collectively, the “Trade Claims”)

and to seek customary trade terms during the pendency of and after these chapter 11 cases and

(ii) related relief.

                 67.   The KFM Debtors, as providers of midstream oil and gas services, incur

costs for the purchase of raw natural gas and other hydrocarbons from upstream producers and pay

suppliers, service providers, land-owners, and other vendors necessary for conducting business

operations. The KFM Debtors also incur costs related to employee, overhead, and administrative

expenses, paid as an allocable share to the Initial Debtors, for support services for corporate and

administrative functions, and for transportation. In addition, as part of their salt water disposal

business, the KFM Debtors pay for access to salt water disposals and key pipelines (“Salt Water

Disposal”). Finally, I understand that pursuant to section 503(b)(9) of the Bankruptcy Code, the

KFM Debtors owe payments to all vendors for goods provided in the 20 days prior to the KFM

Petition Date (“503(b)(9) Claims”).

                 68.   During the 12 months before the KFM Petition Date, the KFM Debtors paid

Trade Creditors on average approximately $14.9 million each month. The KFM Debtors estimate

that, as of the KFM Petition Date, they owe a total of approximately $9.0 million on account of

undisputed Trade Claims and approximately $5.6 million in Trade Claims will become due and

payable within the first 21 days of these chapter 11 cases. Additionally, holders of an aggregate

amount of approximately $5.1 million of such Trade Claims may be entitled to assert (a)


                                                28
       Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 29 of 38



mechanics’ liens claims or (b) first purchaser lien claims against certain of the KFM Debtors’

assets under various state and federal laws. Furthermore, the majority of Intercompany Payments

are for employee compensation, which are directly attributable to the KFM Debtors’ continued

operations.

                69.     It is my understanding that the Trade Creditors are essential to maintaining

the going concern value of the KFM Debtors’ enterprise, (the “Critical Vendors” and their

prepetition Trade Claims, the “Critical Vendor Claims”). Many of the Critical Vendors provide

access to Salt Water Disposal wells or key pipelines which cannot be easily replaced in a feasible

manner due to, among other things, the (i) location and integration of these Salt Water Disposal

wells and pipelines into the day to day operations of the KFM Debtors and (ii) significant costs

that would be associated with acquiring access to different Salt Water Disposal facilities or

alternate forms of transportation. I believe that payment of Critical Vendors is necessary for the

KFM Debtors to maintain operations, to preserve the value of the KFM Debtors’ business, and

moreover, to enable the KFM Debtors to function in the ordinary course. Without ensuring

payment to the Critical Vendors, the KFM Debtors believe that they could be completely unable

to generate a material portion of their revenue, which would not only restrain the KFM Debtors’

cash flow but could derail the KFM Debtors’ entire sale process. Additionally, the disruption has

the potential to negatively affect the environment and subject the KFM Debtors to environmental

liabilities. Accordingly, I believe that if the KFM Debtors do not pay Critical Vendor Claims, the

KFM Debtors’ value will be reduced by amounts well in excess of amounts that the KFM Debtors

seek authorization to pay. In addition, I believe that maintaining favorable trade terms with the

Critical Vendors is in the best interests of all parties in interest.




                                                   29
      Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 30 of 38



               70.     I believe that payment of the Trade Claims as they become due in the

ordinary course of business is a sound exercise of the KFM Debtors’ business judgment because

doing so will avoid a value-destructive business interruption and reflects only a difference in when

Trade Creditors will be paid, not in how much. As indicated above, the KFM Debtors have filed

a motion seeking approval of bidding and auction procedures and a sale of substantially all of their

assets, along with the Initial Debtors’ assets in an expeditious manner under section 363 of the

Bankruptcy Code. I believe the proposed asset sale transaction will maximize value for the KFM

Debtors’ estates and provide the funds necessary to confirm a chapter 11 plan. I believe that the

relief sought in the Trade Creditors Motion is an essential component of the KFM Debtors’

restructuring plan because any interruptions in the KFM Debtors’ operations could delay the

proposed sale or lead to a suboptimal outcome at such sale.

               71.     Further, because the Trade Creditors are already familiar with the KFM

Debtors’ assets and business needs, often as a result of years-long relationships, they are in the

best position to provide goods and services to the KFM Debtors and are the most likely to do so

on commercially reasonable terms. Forcing the KFM Debtors to obtain replacement goods and

services, if replacements are even an option, would likely cause significant disruption to or

cessation of KFM’s operations, resulting in significant losses for both KFM Debtors and the Initial

Debtors, including but not limited to a delay in or failure to complete the sale under the 363

process. I anticipate that failure to pay the Trade Claims as they become due may result in an

inability to secure vital goods and services required to maintain the KFM Debtors’ operations,

resulting in the destruction of the KFM Debtors’ going-concern value, to the detriment of their

estates. Paying the Trade Claims as they come due is essential to ensure the KFM Debtors’




                                                30
       Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 31 of 38



uninterrupted operations during the intervening period and is in the best interests of the KFM

Debtors, their stakeholders, and all parties in interest, including the Initial Debtors.

                72.     In accordance with the above, I believe that paying the Trade Claims—

which account for less than 4% of the KFM Debtors’ total debt—in the ordinary course is prudent

when compared to the amount the KFM Debtors’ stakeholders stand to lose if the KFM Debtors’

business was to be interrupted. Therefore, payment of the Trade Claims is a sound exercise of the

KFM Debtors’ business judgment. Accordingly, I believe that the relief requested in the Trade

Creditors Motion furthers the KFM Debtors’ overarching goals without prejudice to the KFM

Debtors’ stakeholders, and should be approved.

F.      Taxes Motion

                73.     Pursuant to the Emergency Motion of KFM Debtors Pursuant to 11 U.S.C.

§§ 105(a), 363(b), 507(a), and 541(d), and Fed. R. Bankr. P. 6003 and 6004 for an Order

(I) Authorizing KFM Debtors to Pay Certain Prepetition Taxes and Assessments and (II) Granting

Related Relief filed concurrently herewith (the “Taxes Motion”), the KFM Debtors request

(i) authority to satisfy, in the KFM Debtors’ sole discretion, all Taxes and Assessments (as defined

herein) due and owing to various local, state, and federal taxing authorities (collectively, the

“Taxing Authorities”) that arose prior to the KFM Petition Date, including all Taxes and Fees

substantially determined by audit or otherwise to be owed for periods prior to the KFM Petition

Date and (ii) related relief.

                74.     I understand that the Taxes and Fees the KFM Debtors typically incur

generally falls into the following categories: Sales and Use Taxes, Income and Franchise Taxes,

Property Taxes, Severance Taxes, and Regulatory and Compliance Fees (each as defined in the

Taxes Motion and collectively, the “Taxes and Assessments”). I understand that approximately


                                                  31
       Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 32 of 38



$475,000 in Taxes and Assessments relating to the prepetition period will become due and owing

to the Taxing Authorities after the KFM Petition Date, with approximately $215,000 coming due

within the first 21 days following the KFM Petition Date.

                75.     Further, I understand that failure to pay the aforementioned Taxes and

Assessments may cause the Taxing Authorities to take actions that would interfere with the KFM

Debtors’ continued business operations and potentially impose significant costs on the KFM

Debtors’ estates, including, but not limited to, asserting liens on estate assets or seeking to lift the

automatic stay. Additionally, I understand that failing to pay prepetition Taxes and Assessments

may jeopardize the KFM Debtors’ maintenance of good standing in the jurisdictions in which they

operate, and could potentially subject the KFM Debtors’ officers and directors to lawsuits or

criminal prosecution during the pendency of these chapter 11 cases. Based on the foregoing, I

believe that the relief requested in the Taxes Motion is in the best interests of the KFM Debtors,

their estates, and all parties in interest and should be approved.

G.      Utilities Motion

                76.     Pursuant to the Emergency Motion of KFM Debtors Pursuant to 11 U.S.C.

§§ 105(a) and 366 and Fed. R. Bankr. P. 6003 and 6004 for an Order (I) Applying Utilities Order

in Initial Debtors’ Chapter 11 Cases and, (II) Granting Related Relief filed concurrently herewith

(the “Utilities Motion”), the KFM Debtors request entry of an order (i) applying the Order

(I) Approving the Debtors’ Proposed Adequate Assurance of Payment for Future Utility Services,

(II) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Services,

(III) Approving the Debtors’ Proposed Procedures for Resolving Additional Assurance Requests,

and (IV) Granting Related Relief, dated September 12, 2019 [Docket No. 65] (the “Utilities




                                                  32
      Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 33 of 38



Order”) previously entered in the Initial Debtors’ chapter 11 cases to the KFM Debtors in their

respective chapter 11 cases and (ii) granting related relief.

               77.     As more fully described in the Utilities Motion, the KFM Debtors obtain

natural gas, water and sewage, electric, and other utility services (collectively, the “KFM Utility

Services”) from a number of utility companies (collectively, the “KFM Utility Providers”). I

believe that uninterrupted Utility Services are essential to the KFM Debtors’ ongoing operations

and the success of these chapter 11 cases. Should any KFM Utility Provider alter, refuse, or

discontinue service, even briefly, the KFM Debtors’ business operations could be severely

disrupted. The KFM Debtors operate a complex business with significant operations in Oklahoma,

and the interruption of the KFM Utility Services provided would disrupt necessary communication

and coordination between the KFM Debtors’ employees, vendors, customers, and various

regulatory authorities, and would prevent the provision of necessary support to these same parties.

I believe that any such disruption would jeopardize the KFM Debtors’ ability to manage their

reorganization efforts.   As a result, it is essential that the KFM Utility Services continue

uninterrupted during the chapter 11 cases.

               78.     I believe that there are no material defaults or arrearages of any significance

for the KFM Debtors’ undisputed invoices for prepetition KFM Utility Services. Based on a

monthly average for the twelve months prior to the KFM Petition Date, the KFM Debtors estimate

that their aggregate cost of KFM Utility Services for the next 30 days will be approximately

$330,720.28.

               79.     I believe and am advised that the protections and authorizations provided in

the Utilities Order, including the Adequate Assurance Procedures, are necessary to the success of

the Debtors’ chapter 11 cases. If the Utilities Order is not applied to the KFM Debtors, the KFM


                                                 33
          Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 34 of 38



Debtors could be forced to address multiple requests for adequate assurance by KFM Utility

Providers in a disorganized manner when the KFM Debtors’ efforts should be more productively

focused on continuing to operate their business for the benefit of all parties in interest.

Discontinuation of KFM Utility Service could disrupt operations and jeopardize the KFM Debtors’

reorganization efforts and, ultimately, the value of the KFM Debtors’ estates and stakeholders’

recoveries.

                80.    Based on the foregoing, I believe that the relief requested in the Utilities

Motion would ensure the continuation of the KFM Debtors’ businesses at this critical juncture as

the KFM Debtors transition into chapter 11. Furthermore, I believe that the relief requested

provides the KFM Utility Providers with a fair and orderly procedure for determining requests for

additional adequate assurance. Accordingly, I believe that the relief requested in the Utilities

Motion should be granted in all respects.

H.        Claims Agent Retention Application

                81.    Pursuant to the Emergency Application of KFM Debtors Pursuant to 28

U.S.C. § 156(c), 11 U.S.C. § 105(a) and 327 For An Order (I) Expanding Scope of Order

Appointing Prime Clerk LLC as Claims and Noticing Agent and (II) Granting Related Relief, filed

concurrently herewith (the “Claims Agent Retention Application”), the KFM Debtors request

entry of an order (i) expanding the scope of the relief granted in the Order Authorizing Employment

and Retention of Prime Clerk LLC as Claims, Noticing, and Solicitation Agent [Docket No. 62]

(the “Prime Clerk Retention Order”) to appoint Prime Clerk LLC (“Prime Clerk”) as claims,

noticing, and solicitation agent (the “Claims and Noticing Agent”) to the KFM Debtors, subject

to the modifications described in the Claims Agent Retention Application, and (ii) granting related

relief.


                                                34
         Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 35 of 38



                82.     As Claims and Noticing Agent, Prime Clerk will provide the services

identified in the Prime Clerk Retention Order. The KFM Debtors will compensate Prime Clerk

for its services in accordance with the Prime Clerk Retention Order and the agreement between

the KFM Debtors and Prime Clerk executed on December 26, 2019 (the “KFM Engagement

Agreement”). Under the KFM Engagement Agreement, the KFM Debtors have agreed to

indemnify Prime Clerk and its agents under certain circumstances specified in the KFM

Engagement Agreement. I believe that such indemnification obligation is customary, reasonable,

and necessary to retain the services of a claims, noticing and solicitation agent in these chapter 11

cases.

                83.     I believe that the appointment of Prime Clerk as the Claims and Noticing

Agent will provide the most effective and efficient means of providing notice, as well as soliciting

and tabulating votes on a proposed plan of reorganization, thereby relieving the KFM Debtors of

the administrative burden associated with all of these necessary tasks. As Prime Clerk has done

in the Initial Debtors’ cases, I understand that Prime Clerk will follow the notice and claims

procedures that conform to the guidelines promulgated by the clerk’s office or as otherwise

directed by the Court, and will provide expedited distribution of notices. I believe and am advised

that the appointment of Prime Clerk as the KFM Debtors’ Claims and Noticing Agent in these

chapter 11 cases, pursuant to the terms and conditions provided in the Prime Clerk Retention

Order, is in the best interests of the KFM Debtors, their estates, their creditors, and all other parties

in interest in the case. Accordingly, I believe the Claims Agent Retention Application should be

granted in all respects.




                                                   35
      Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 36 of 38



                                           Conclusion

               84.    The above describes the KFM Debtors’ businesses and capital structure, the

factors that precipitated the commencement of these chapter 11 cases, and the critical need for the

KFM Debtors to obtain the relief sought in the First Day Pleadings.

               Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information and belief.

Dated: January 12, 2020
       Houston, Texas

                                             /s/ John C. Regan
                                             Name: John C. Regan
                                             Title: Chief Financial Officer




                                                36
      Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 37 of 38



                                      Certificate of Service

I hereby certify that on January 12, 2020, a true and correct copy of the foregoing document was
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas, and will be served as set forth in the Affidavit of Service to be filed
by the KFM Debtors’ proposed claims, noticing, and solicitation agent.



                                                        /s/ Alfredo R. Pérez
                                                       Alfredo R. Pérez
Case 19-35133 Document 816 Filed in TXSB on 01/13/20 Page 38 of 38



                            Exhibit A

                       Organizational Chart
